*174ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant insists that refusal of his application for continuance was an error for which the judgment should be reversed. We find in the record an application for continuance, but no bill of exception complains of its refusal. It has been the consistent holding of this court that such complaint must be preserved by bill of exception. Branch’s Ann. Tex. P. C., sec. 304; volume 4, Texas Jurisprudence, sec. 60; Pinkston v. State, 91 Texas Crim. Rep., 644, 241 S. W., 152; Martin v. State, 92 Texas Crim. Rep., 124, 242 S. W., 234; Miller v. State, 93 Texas Crim. Rep., 163, 246 S. W., 87.
Appellant again urges that the conviction is not supported by the evidence. As said in our original opinion, the case is one which presents conflicting testimony on the pivotal issue. It thus became the peculiar province of the jury to determine the fact issue. The state’s evidence, if believed, makes out the case; appellant’s evidence, if accepted as true, entitled him to an acquittal. In such state of the record this court would be going too far to overturn the jury’s finding.
The motion for rehearing is overruled.

Overruled.